                            UNITED STATES DISTRICT COURT
                            MIDDLE DISTRICT OF TENNESSEE
                                 NASHVILLE DIVISION


    ALEXIS ROSITANO,                              )
                                                  )
          Plaintiff,                              )
                                                  )
    v.                                            )   No. 3:20-cv-00420
                                                  )
    FREIGHTWISE, LLC and RICHARD                  )
    HOEHN, individually,                          )
                                                  )
          Defendants.                             )

                                  MEMORANDUM OPINION

         Following her termination, Alexis Rositano brought this fourteen-count action against her

former employer FreightWise, LLC (“FW”) and supervisor Richard Hoehn, alleging various tort

claims, statutory violations, and a breach of contract claim. Before the Court is FW’s Partial

Motion to Dismiss Counts IV, VII, VIII, X, XII, XIII, and XIV of the Second Amended Complaint

(Doc. No. 34), to which Rositano has responded in opposition (Doc. No. 37) and FW has replied

(Doc. No. 38). For the following reasons, FW’s motion will be granted in part and denied in part.

I.       FACTUAL ALLEGATIONS 1

         The 80-page, 500-paragraph Complaint alleges that on December 14, 2018, Rositano began

working for FW as an invoice preprocessor, which involved reviewing invoices and checking their

accuracy. (Compl. ¶¶ 18–20). Rositano “worked on site [at FW], had little to no control over how

her work was performed, did not create her own hours, and . . . routinely worked a 9 or 10 hour



1
  The relevant background and facts necessary to resolve the pending motion to dismiss are drawn
only from the Second Amended Complaint (Doc. No. 31) and its attachments and are accepted as
true for purposes of ruling on the motion. See Erickson v. Pardus, 551 U.S. 89, 94 (2007). For ease
of reference, the Court will refer to the Second Amended Complaint as the “Complaint” or
“Compl.”


     Case 3:20-cv-00420 Document 43 Filed 03/26/21 Page 1 of 18 PageID #: 1053
day[.]” 2 (Id. ¶¶ 28–29). Her supervisor, Richard Hoehn, was a member of FW and the “CIO/CTO”

of the company. (Id. ¶¶ 4, 32). In these roles, Hoehn “had the authority to set policy and exercise

control, discretion, and independent judgment over a significant scope of [FW]’s business,” and

“had the power to modify the terms and conditions of Rositano’s employment,” including the

ability to fire her. (Id. ¶¶ 375, 425, 484).

        Rositano alleges that shortly after she started working for FW, Hoehn became romantically

interested in her. (Id. ¶¶ 32, 35). Hoehn demonstrated his interest by commenting on Rositano’s

appearance, calling her a “tease,” asking if he could see nude photos of her on her cellphone, and

frequently requesting that Rositano have drinks or spend time with him outside of work. (Id. ¶¶

37–38, 45–47, 53, 76). Between March 30, 2019 and May 6, 2019, Hoehn also tried to kiss

Rositano multiple times, including in an empty space in FW’s office building, in a FW stairwell,

and in a car leaving an after-hours work event. (Id. ¶¶ 61–63, 71–75, 79–80).

        Hoehn’s efforts to pursue Rositano culminated on the evening of May 21, 2019, when

Rositano alleges he raped her. (See id. ¶¶ 190–210). On that day, Hoehn asked Rositano to have

dinner with him at the Honeysuckle restaurant after work to discuss “big news” and “exciting

information about her job.” (Id. ¶¶ 191, 408). Rositano agreed to the meeting because she “believed

. . . it was strictly work related,” and the two left from FW to Honeysuckle in Rositano’s car. (Id.

¶¶ 192–93). At Honeysuckle, “Hoehn became intoxicated or was in the process thereof,”

encouraged Rositano to drink alcohol, and made vague references to a potential promotion. (Id. ¶¶

194, 409). After leaving Honeysuckle and while driving back to FW, Hoehn suggested they

continue “hanging out” at the Tin Roof bar so “they could talk about the job.” (Id. ¶ 195).



2
  The Complaint alleges that FW initially hired Rositano as an employee but later made her an
independent contractor to avoid paying a finder’s fee to Randstad USA. (Compl. ¶¶ 24–27). FW
then made Rositano a salaried employee sometime around April 2019. (Id. ¶¶ 65–66).
                                                 2

    Case 3:20-cv-00420 Document 43 Filed 03/26/21 Page 2 of 18 PageID #: 1054
       At the Tin Roof bar, Hoehn “advised Rositano that he was going to talk with [CEO

Christopher] Cochran and [Human Resources specialist] Julie Kinnard about a promotion for

Rositano the next day and that she was going to get the promotion.” (Id. ¶ 196; see also id. ¶¶ 19,

66). However, he also allegedly stated that “I got you this promotion [and] covered for your

lateness,” and “[i]f you want a future here at FW, you need to show your appreciation. One way

you could do that is by sleeping with me. If you want to advance, you have to do something for

me, and sleeping with me would be nice.” (Id. ¶¶ 197–98). Rositano declined Hoehn’s invitation

for sex but continued drinking alcohol paid by Hoehn and/or FW. (Id. ¶ 199). As the two were

driving home from the Tin Roof later that night, Hoehn demanded that Rositano pull over the car,

took the keys out of the ignition, and pulled her into the back seat to sit next to him. (Id. ¶¶ 201–

04). The Complaint alleges that Hoehn then forced himself on top of Rositano and sexually

penetrated her without her consent. (Id. ¶¶ 205–10). As a result of this incident, Rositano was

diagnosed with acute post-traumatic stress disorder, depression, and anxiety, and now has trouble

sleeping and experiences other difficulties. (Id. ¶¶ 355, 357, 368).

       Exhibit 1 to the Complaint shows that Rositano and Hoehn sent several work-related and

personal text messages to each other before and after the May 21, 2019 incident. (See Doc. No. 31

at 82–154). For example, Rositano once sent a message about “a good deal” for a computer, and

Hoehn responded: “Hm. Not bad.” (See id. at 118; see also Compl. ¶¶ 250–51). Many of these

messages also involved Rositano explaining why she would be missing work or coming in late

that day. (See Doc. No. 1 at 85 (May 9–10, 2019), 93–94 (May 16, 2019), 99–100 (May 17, 2019),

108–09 (May 22, 2019), 110 (May 28, 2019), 111–112 (May 29, 2019), 117 (June 17, 2019), 122–

123 (June 24, 2019), 124–125 (June 28, 2019), 127 (July 2, 2019), 128 (July 3, 2019), 130 (July




                                                 3

   Case 3:20-cv-00420 Document 43 Filed 03/26/21 Page 3 of 18 PageID #: 1055
17, 2019), 133 (July 19, 2019); see also Compl. ¶¶ 111, 147, 173, 214, 219, 222, 266, 279, 288,

302).

        On July 25, 2019, Rositano messaged Hoehn that she did not want to go on a walk with

him and stated: “I’m not comfortable anymore. You’ve just done too much damage to me at this

point.” (Compl. ¶ 305; Doc. No. 1 at 135). Hoehn called her later that day, and “Rositano

specifically told Hoehn that what he had done to her at the Tin Roof was wrong.” (Compl. ¶ 308).

The Complaint alleges that, in response, Hoehn told “Rositano that she was lying about not being

interested in him because she had misplaced feelings of guilt, shame and regret[.]” (Id.). Rositano

did not go to work the next day (a Friday) or the following Monday. (Id. ¶¶ 312, 315). She also

arrived late to work on several days in August 2019, including on August 20, 2019, when she told

Hoehn that she had a “doctor appointment” and would not be on time. (Id. ¶¶ 327, 331, 334, 340,

342). The last text message in Exhibit 1 is from Hoehn stating: “When is your Dr. Appt scheduled?

What time?” (Doc. No. 31 at 148).

        Later that day, Rositano’s doctor informed FW that Rositano needed to take a leave of

absence until August 30, 2019. (Compl. ¶ 347). Kinnard responded that “there was no FMLA leave

and that, while Rositano may have short term disability, that is something Rositano must discuss

with her supervisor, Richard Hoehn, and [he] would then discuss with Human Resources.” (Id. ¶

349). Rositano’s doctor sent FW another letter on August 30, 2019, stating that her leave needed

to be extended through September 11, 2019. (Id. ¶ 350). On September 3, 2019, Hoehn terminated

Rositano’s employment for “tardiness and job abandonment.” (Id. ¶ 351).

        Based on the circumstances leading to her termination, Rositano brought fourteen claims

against FW and Hoehn under federal and Tennessee law. FW now moves to dismiss seven of those

claims under Federal Rule of Civil Procedure 12(b)(6).



                                                4

  Case 3:20-cv-00420 Document 43 Filed 03/26/21 Page 4 of 18 PageID #: 1056
II.      LEGAL STANDARD

         To survive a motion to dismiss under Federal Rule of Civil Procedure 12(b)(6), “the

complaint must include a ‘short and plain statement of the claim showing that the pleader is entitled

to relief.’” Ryan v. Blackwell, 979 F.3d 519, 524 (6th Cir. 2020) (quoting Fed. R. Civ. P. 8(a)(2)).

When determining whether the complaint meets this standard, the Court must accept all of the

complaint’s factual allegations as true, draw all reasonable inferences in the plaintiff’s favor, and

“take all of those facts and inferences and determine whether they plausibly give rise to an

entitlement to relief.” Doe v. Baum, 903 F.3d 575, 581 (6th Cir. 2018); see also Ashcroft v. Iqbal,

556 U.S. 662, 678–79 (2009). Moreover, the Court must determine only whether “the claimant is

entitled to offer evidence to support the claims,” not whether the plaintiff can ultimately prove the

facts alleged, Swierkiewicz v. Sorema N.A., 534 U.S. 506, 511 (2002) (quoting Scheuer v. Rhodes,

416 U.S. 232 (1974)). And “[w]hile the complaint ‘does not need detailed factual allegations, a

plaintiff’s obligation to provide the grounds of his entitlement to relief requires more than labels

and conclusions, and a formulaic recitation of a cause of action’s elements will not do.’” Blackwell,

979 F.3d at 524 (quoting Bell Atl. Corp. v. Twombly, 550 U.S. 544, 555 (2007)).

III.     ANALYSIS

         FW has moved to dismiss Rositano’s claims for vicarious liability for Hoehn’s alleged torts

(Count IV); constructive discharge (Count VII); retaliation (Count VIII); wage violations (Count

X); negligent retention/supervision (Count XII); removal of punitive damage caps (Count XIII);

and breach of contract (Count XIV). The Court will address each of these counts in turn.

         A.     Vicarious Liability for Hoehn’s Alleged Torts (Count IV)

         In Count IV, Rositano claims that FW is vicariously liable for Hoehn’s alleged sexual

battery, false imprisonment, and intentional or negligent infliction of emotional distress towards

Rositano, as alleged in Counts I, II, and III. (Compl. ¶¶ 406–19). FW moves to dismiss Count IV,

                                                  5

      Case 3:20-cv-00420 Document 43 Filed 03/26/21 Page 5 of 18 PageID #: 1057
arguing that it cannot be held vicariously liable because (1) Rositano’s claim is barred by the

Tennessee Worker’s Compensation Act (“TWCA”), and (2) “Hoehn could not have been acting

within the scope of his employment or on FW’s business when the alleged rape occurred.” (Doc.

No. 35 at 3–5). 3

               1.     Tennessee Workers’ Compensation Act

       FW argues that Count IV should be dismissed because Rositano’s sole avenue for relief, if

any, against FW for Hoehn’s allegedly tortious conduct is a workers’ compensation claim under

the TWCA. (Doc. No. 35 at 5). Section 50-6-108(a) of the TWCA provides that “the rights and

remedies granted to an employee subject to this chapter, on account of personal injury or death by

accident . . . shall exclude all other rights and remedies of the employee . . . at common law or

otherwise, on account of the injury or death.” Tenn. Code. Ann. § 50-6-108(a). “Pursuant to this

section, workers’ compensation law provides the exclusive remedy for an employee who is injured

during the course and scope of his employment, meaning the employee is precluded from seeking

tort damages for the injury.” Valencia v. Freeland and Lemm Const. Co., 108 S.W.3d 239, 242

(Tenn. 2003) (citing Liberty Mut. Ins. Co. v. Stevenson, 368 S.W.2d 760 (Tenn. 1963)).

       Although FW is correct that the TWCA provides the exclusive remedy for certain claims

by employees against their employer, the exclusivity provision applies only if the employee’s

injury falls within the parameters of the TWCA. In other words, “[w]orkers’ compensation does

not reach every injury merely because it took place in the workplace or involved coworkers: ‘To

be compensable under [the TWCA], an injury must both arise out of the work and occur in the

course of employment.’” Doe v. Matthew 25, Inc., 322 F. Supp. 3d 843, 852 (M.D. Tenn. 2018)

(quoting Padilla v. Twin City Fire Ins. Co., 324 S.W.3d 507, 511 (Tenn. 2010)). “[A]n injury


3
 Solely for the purpose of ruling on FW’s motion to dismiss Count IV, the Court will assume that
Hoehn committed the tortious conduct alleged in the Complaint. (See id. ¶¶ 369–405).
                                                6

    Case 3:20-cv-00420 Document 43 Filed 03/26/21 Page 6 of 18 PageID #: 1058
generally arises out of and is in the course of employment if it has a rational connection to the

work and occurs while the employee is engaged in the duties of his employment.” Coleman v. St.

Thomas Hosp., 334 S.W.3d 199, 204 (Tenn. Ct. App. 2010) (collecting cases). “The determination

of whether an injury arose out of and in the course of a worker’s employment is a question of fact.”

Id. at 205 (quoting Phillips v. A & H Constr. Co., Inc., 134 S.W.3d 145, 149 (Tenn. 2004)).

       Viewing the Complaint’s factual allegations in the light most favorable to Rositano, the

Court may plausibly infer that Rositano’s tort-related injuries did not “arise out of” or “occur in

the course of” her employment at FW. According to the Complaint, Hoehn allegedly “raped

Rositano, falsely imprisoned her, and intentionally (or negligently) inflicted emotional distress

upon her” on May 21, 2019, after Hoehn and Rositano had just been “hanging out” at the Tin Roof

bar, after “Hoehn made it clear that he was propositioning Rositano,” and after any conversations

regarding work had ended. (Compl. ¶¶ 195–96, 201, 411; see also Doc. No. 38 at 3–4). These

allegations give rise to a plausible inference that Rositano’s injuries did not occur while she was

engaged in her duties as an Invoice Preprocessor. (See Compl. ¶ 417 n.4). And if Rositano’s injury

did not “arise out of” and “occur in the course of” her employment, then her injuries do not fall

within the parameters of the TWCA, and her related claims are not barred by the statute’s

exclusivity provision. See Matthew 25, Inc., 322 F. Supp. 3d at 851–52. Accordingly, the Court

will not dismiss Count IV at this stage for being barred by the TWCA. 4

               2.      Common Law Theories of Vicarious Liability

       Having dispensed with FW’s TWCA argument, the Court must next determine whether

FW may be vicariously liable under Tennessee common law. The Sixth Circuit has explained that


4
  Given this conclusion, the Court need not decide whether the intentional-tort exception to the
TWCA’s exclusivity provision applies here. See, e.g., Valencia, 108 S.W.3d at 242–43; Henry v.
CMBB, LLC, 797 F. App’x 258, 260 (6th Cir. 2020); Bishop v. Woodbury Clinical Lab., Inc., No.
3:08-1032, 2010 WL 1609949, at *2 (M.D. Tenn. Apr. 20, 2010).
                                                 7

    Case 3:20-cv-00420 Document 43 Filed 03/26/21 Page 7 of 18 PageID #: 1059
an employer may be vicariously liable for an employee’s conduct under either a “respondeat

superior theory” or an “apparent authority theory.” Jones v. Federated Fin. Reserve Corp., 144

F.3d 961, 965 (6th Cir. 1998). The Court will address each of these potential theories of liability

below. 5

                      a.      Respondeat Superior

       “It has long been a well-established rule [in Tennessee] that for an employer to be held

vicariously liable, through the respondeat superior doctrine, for an employee’s actions, the

plaintiff must prove that the employee was acting within the course and scope of his employment

when the injury occurred.” 6 Davis v. Modine Mfg. Co., 979 S.W.2d 602, 607 (Tenn. Ct. App.

1998) (citations omitted). “Under Tennessee law, an employee acts within the scope of his

employment if the employee’s conduct meets the test set forth in the Restatement (Second) of

Agency § 228 (1957),” which provides that:

       (1) Conduct of a servant is within the scope of employment if, but only if:
                (a) it is of the kind he is employed to perform;
                (b) it occurs substantially within the authorized time and space limits;
                (c) it is actuated, at least in part, by a purpose to serve the master; and
                (d) if force is intentionally used by the servant against another, the use of
                force is not unexpectable by the master.
       (2) Conduct of a servant is not within the scope of employment if it is different in
       kind from that authorized, far beyond the authorized time and space limits, or too
       little actuated by a purpose to serve the master.




5
 An employer may also be vicariously liable for an employee’s torts if the employer “expressly
or implicitly authorized the conduct.” Jones, 144 F.3d at 965. But like in Jones, this theory of
vicarious liability is not applicable because Rositano does not allege that FW either expressly or
implicitly authorized Hoehn’s tortious conduct. Id.
6
 Because the Complaint alleges that Hoehn “is a member/owner of FW,” (Compl. ¶ 4), Rositano
argues that FW is vicariously liable for his actions under Tennessee’s Revised Limited Liability
Company Act. (Doc. No. 37 at 16–17). The Court need not reach this issue, however, because it
has decided to analyze FW’s potential vicarious liability in the employer-employee context, as
“Hoehn . . . also hold[s] the title of CIO/CTO” and acted as a supervisor. (Compl. ¶¶ 4, 32).
                                                 8

    Case 3:20-cv-00420 Document 43 Filed 03/26/21 Page 8 of 18 PageID #: 1060
Roberts v. United States, 191 F. App’x 338, 342 (6th Cir. 2006) (citing Tenn. Farmers Mut. Ins.

Co. v. Am. Mut. Liab. Ins. Co., 840 S.W.2d 933, 938 (Tenn. Ct. App. 1992)). “[A]n employee can

act within the scope of his employment even when committing wanton or willful torts against

another” as long as his “actions were ‘actuated, at least in part, by a purpose to serve the master.’”

Roberts, 191 F. App’x at 343–44; see also Restatement (Second) of Agency § 228. “Generally, the

issue of scope of employment is a question of fact, but it becomes a question of law when the facts

are undisputed and no conflicting inferences are possible.” Thurmon v. Sellers, 62 S.W.3d 145,

152 (Tenn. Ct. App. 2001) (citing Tenn. Farmers Mut. Ins. Co., 840 S.W.2d at 936–97) (emphasis

added); see also Doe v. Catholic Bishop for Diocese of Memphis, 306 S.W.3d 712, 729 (Tenn. Ct.

App. 2008).

       Here, the Complaint’s factual allegations, even when viewed in the light most favorable to

Rositano, do not give rise to a plausible inference that Hoehn acted with a purpose to serve FW’s

business when he allegedly “raped Rositano, falsely imprisoned her, and intentionally (or

negligently) inflicted emotional distress upon her” on May 21, 2019. (Compl. ¶ 411). Nor does

Rositano explain how Hoehn’s purely personal actions were or could have been intended to benefit

FW at all. Instead, the Complaint’s allegation that Hoehn “was purporting to act within the scope

of his employment,” (id. ¶ 485), is precisely the kind of “[t]hreadbare recital[] of the elements of

a cause of action, supported by mere conclusory statements, [that] do[es] not suffice” under the

Federal Rules of Civil Procedure. Iqbal, 556 U.S. at 678 (citations omitted). Without more, the

Court cannot plausibly infer that FW is vicariously liable for Hoehn’s torts under the rule of

respondeat superior.

                       b.      Apparent Authority

       The Court’s inquiry does not end there because even if an employee did not commit

wrongful acts within the actual scope of his employment, an employer may still be vicariously
                                                  9

   Case 3:20-cv-00420 Document 43 Filed 03/26/21 Page 9 of 18 PageID #: 1061
liable for that tortious conduct under an “apparent authority theory.” Jones, 144 F.3d at 965. To

show that the employee acted with apparent authority, the plaintiff must show that the employer

“held the [employee] out to third parties as possessing sufficient authority to commit the particular

act in question, and there was reliance upon the apparent authority.” Id. (citing Restatement

(Second) Agency § 8); see also Martin v. Cavalier Hotel Corp., 48 F.3d 1343, 1352 (4th Cir. 1995).

“[L]iability may be imposed on [an employer] under an apparent authority theory irrespective of

whether the [employee] acted for his own purposes, rather than those of his [employer].” Jones at

965 (citing Restatement (Second) Agency § 262).

       According to the Complaint, FW gave Hoehn “the authority to set policy and exercise

control, discretion, and independent judgment over a significant scope of FW’s business,” and it

also allegedly gave him authority to hire, fire, discipline, and promote Rositano. (Compl. ¶¶ 375,

418, 425, 484). Construing the Complaint’s allegations in the light most favorable to Rositano, the

Court may draw the reasonable inference that Hoehn was acting within the scope of this apparent

authority when he used his position as CIO/CTO of FW and as Rositano’s supervisor to “lure[]

Rositano out of the office for dinner on May 21, 2019, promising exciting information about her

job.” (Id. ¶ 485). Rositano may have also relied on Hoehn’s apparent authority because she

believed the dinner “was strictly work related . . . and important for her job.” (Id. ¶ 192). The Court

may also plausibly infer that Rositano further relied on Hoehn’s apparent authority to promote or

discipline her when he stated: “I got you this promotion” and “[i]f you want a future here at FW,

you need to show your appreciation . . . by sleeping with me.” (Id. ¶¶ 197–98, 418, 425).

       Under these circumstances, the Court finds that Rositano plausibly alleged that Hoehn

acted within the scope of his apparent authority when he committed the alleged torts in Counts I,




                                                  10

  Case 3:20-cv-00420 Document 43 Filed 03/26/21 Page 10 of 18 PageID #: 1062
II, and III, and, therefore, FW may be vicariously liable for his conduct. For these reasons, the

Court will deny FW’s motion to dismiss Count IV. 7

        B.     Constructive Discharge (Count VII)

        FW argues that the Court should dismiss Rositano’s “constructive discharge” claim in

Count VII because constructive discharge cannot constitute an independent cause of action under

Title VII of the Civil Rights Act of 1964 (“Title VII”), 42 U.S.C. § 2000e et seq., or the Tennessee

Human Rights Act (“THRA”), Tenn. Code Ann. § 4-21-101, et seq. (Doc. No. 35). The Court

agrees with FW because “[c]onstructive discharge is not itself a cause of action, but rather a means

of providing the element of an adverse employment action where the employee resigns instead of

being fired.” Corbett v. Harvey, No. 2:06-C-761, 2008 WL 731487, at *11 (S.D. Ohio Mar. 17,

2008) (collecting cases). Moreover, none of the cases Rositano cites in her opposition demonstrate

that constructive discharge can be a separate cause of action. See EEOC v. Finish Line, Inc., 915

F. Supp. 2d 904, 921 (M.D. Tenn. 2013) (analyzing constructive discharge as an element of

Plaintiff’s Title VII sexual harassment claim); Gustafson v. Genesco, Inc., 320 F. Supp. 3d 1032,

1044 (S.D. Iowa 2018) (determining whether Plaintiff “was constructively discharged to show that

she suffered an adverse employment action[,] a necessary element of her sex discrimination and

retaliation claims”); Powell v. New Horizons Learning Sols. Corp., No. 17-10588, 2018 WL




7
  FW alternatively argues that the Court should follow Donnell v. Kohler Co., No. 1:05-1139-T-
AN, 2005 WL 3071784 (W.D. Tenn. Nov. 10, 2005) and decline to exercise supplemental
jurisdiction over Rositano’s state law tort claims. (Doc. No. 35 at 5). Pursuant to 28 U.S.C. §
1367(c), the Donnell Court declined to exercise jurisdiction over the plaintiff’s common law
negligence claim because “Tennessee law is undefined on the issue of whether an employee may
bring a common law negligence action against his employer for the types of workplace injuries
that are explicitly protected against by the THRA.” Donnell, 2005 WL 3071784, at *6. Unlike the
claims in Donnell, however, Rositano’s state law claims do not “raise[] a novel . . . issue of state
law” or present “exceptional circumstances . . . [or] other compelling reasons for declining
jurisdiction” here. See 28 U.S.C. § 1367(c).
                                                11

    Case 3:20-cv-00420 Document 43 Filed 03/26/21 Page 11 of 18 PageID #: 1063
6571216, at *4 (E.D. Mich. Dec. 13, 2018) (analyzing constructive discharge as part of Plaintiff’s

harassment claim).

       Thus, to the extent Count VII asserts a separate cause of action for constructive discharge,

that count will be dismissed.

       C.      Retaliation (Count VIII)

       Rositano alleges in Count VIII that FW (through Hoehn) retaliated against her in violation

of Title VII and the THRA when it fired her for seeking long term medical leave and confronting

Hoehn about his unlawful sexual harassment. (Compl. ¶¶ 442–47). FW now moves to dismiss

Count VIII, arguing that the Complaint does not allege any “protected activity” under Title VII or

the THRA. (Doc. No. 35 at 6–8).

       To establish a prima facie claim of retaliation under Title VII and the THRA based on

circumstantial evidence, a plaintiff must show that: (1) she engaged in protected activity; (2) the

employer knew she engaged in protected activity; (3) the employer took an adverse employment

action against the plaintiff; and (4) there was a causal connection between the protected activity

and the adverse action. Taylor v. Geithner, 703 F.3d 328, 336 (6th Cir. 2013); Goree v. United

Parcel Serv., Inc., 490 S.W. 3d 413, 434 (Tenn. Ct. App. 2015). An employee engages in protected

activity when she has, among other things, “‘opposed any practice’ made unlawful under Title

VII.” Brown v. VHS of Mich., Inc., 545 F. App’x 368, 373 (6th Cir. 2013) (quoting 42 U.S.C. §

2000e-3(a)). “The THRA provision regarding ‘protected activity’ mirrors that of Title VII and,

thus, [is] analyzed in the same way.” Crawford v. Metro. Gov’t of Nashville/Davidson Cnty., No.

3:03-0996, 2005 WL 6011557, at *2 n.1 (M.D. Tenn. Jan. 6, 2005) (citing Tenn. Code Ann. § 4-

21-301(1)).

       The Court agrees with FW that the Complaint alleges some activities that would not qualify

as protected activities under Title VII or the THRA, such as seeking medical leave or refusing to
                                                12

  Case 3:20-cv-00420 Document 43 Filed 03/26/21 Page 12 of 18 PageID #: 1064
advise Hoehn when she would come back to work. However, the Complaint also alleges that

Rositano resisted and opposed Hoehn’s alleged sexual harassment by telling him “that what he

had done to her at the Tin Roof was wrong” and that she was “not comfortable anymore” based on

the “damage” he caused her. (Compl. ¶¶ 305, 308, 443). Viewing these allegations in the light

most favorable to Rositano, the Court can plausibly infer that her demand for Hoehn to stop

sexually harassing her constituted protected activity covered by Title VII and the THRA. See

EEOC v. New Breed Logistics, 783 F.3d 1057, 1067–68 (6th Cir. 2015) (“conclud[ing] that a

demand that a supervisor cease his/her harassing conduct constitutes protected activity covered by

Title VII”). The Complaint’s allegations also support an inference that Hoehn would not have

terminated Rositano but for her engaging in this protected activity (which Hoehn clearly knew

about), particularly given that Rositano was absent or late to work at least twenty times between

May 9, 2019 and August 20, 2019 without receiving an adverse employment action. (See Compl.

¶¶ 197, 314 (suggesting that Rositano’s tardiness was not a problem until she rejected Hoehn’s

sexual advances); see also id. ¶¶ 111, 147, 173, 214, 219, 222, 266, 279, 288, 302, 312, 315, 327,

331, 334, 340, 342; Doc. No. 1 at 85, 93–94, 99–100, 108–112, 117, 122–125, 127–28, 130, 133).

        Accordingly, the Court will deny FW’s motion to dismiss Count VIII.

        D.     Wage Violations (Count X)

        FW argues that Rositano’s wage violation claim should be dismissed because there is no

private right of action for a violation of Tenn. Code Ann. § 50-2-103. 8 (Doc. No. 35 at 8–9). In


8
 Tenn. Code Ann. § 50-2-103(a)(3) is part of the Tennessee Wage Regulation Act, and, as relevant
here, provides that “[f]or each employer that makes wage payments in two (2) or more periods per
month, . . . [a]ll wages or compensation earned and unpaid prior to the first day of any month shall
be due and payable not later than the twentieth day of the month following the one in which the
wages were earned; and . . . [a]ll wages or compensation earned and unpaid prior to the sixteenth
day of any month shall be due and payable not later than the fifth day of the succeeding month.”
Tenn. Code Ann. § 50-2-103(a)(3).

                                                13

    Case 3:20-cv-00420 Document 43 Filed 03/26/21 Page 13 of 18 PageID #: 1065
response, Rositano concedes that “no private right of action exists to impose civil or criminal

penalties under” Tenn. Code Ann. § 50-2-103 (Compl. ¶ 457 n.7), but instead argues that the lack

of a statutory remedy does not preempt her common law right to recover unpaid wages (Doc. No.

37 at 21–22). In other words, Rositano contends that regardless of whether she can seek any relief

under Tenn. Code Ann. § 50-2-103, her wage claim should not be dismissed because she can still

pursue a claim for unpaid wages under the common law or as a breach of contract claim.

        The Court agrees that there is no private right of action under Tenn. Code. Ann. § 50-2-

103, and thus Rositano cannot proceed on her claim for “statutory wage violations.” But it is less

clear whether the Complaint plausibly alleges a claim for “failure to pay agreed upon compensation

at common law.” (See Compl. ¶¶ 456–67). More importantly, it is also unclear as a threshold

matter whether a common law claim for unpaid wages even exists in Tennessee, and neither party

cites any legal authority establishing what Rositano would need to show to succeed on such a

claim. The Court need not resolve this issue now, however, because FW’s motion to dismiss

focuses solely on Rositano’s statutory claim under Tenn. Code. Ann. § 50-2-103 and does not

address her potential common law claim.

        For these reasons, the Court will dismiss Rositano’s statutory wage claim but will not

dismiss Count X in its entirety. 9




9
   Rositano states that she “will replead the [wage violation] claim solely as a breach of
contract/failure to pay wages claim under the common law if this Court requires it.” (Doc. No. 37
at 22). To the extent this statement can be construed as a request for leave to amend, the Court will
deny that request because the Sixth Circuit makes clear that a “request for leave to amend almost
as an aside, to the district court in a memorandum in opposition to the defendant’s motion to
dismiss is . . . not a motion to amend.” La. Sch. Emps. Ret. Sys. v. Ernst & Young, LLP, 622 F.3d
471, 486 (6th Cir. 2010). This does not preclude Rositano from filing a motion to amend.
                                                 14

    Case 3:20-cv-00420 Document 43 Filed 03/26/21 Page 14 of 18 PageID #: 1066
         E.     Negligent Retention/Supervision (Count XII)

         FW moves to dismiss Rositano’s negligent retention and negligent supervision claims,

again arguing that those claims are barred by the TWCA’s exclusivity provision. (Doc. No. 35 at

9–10). But as the Court explained above, the TWCA’s exclusivity provision applies only if

Rositano’s injuries “arise out of” or “occur in the course of” her employment at FW. (See Section

III.A.1 supra). Because the Complaint plausibly alleges that Rositano’s injuries did not occur

while she was engaged in her duties as an Invoice Preprocessor, this case is distinguishable from

the cases cited in FW’s motion where the TWCA’s exclusivity provision clearly applied.

         For example, the district court in Nettles v. Hotel Peabody, G.P. found that the plaintiff’s

negligent hiring, retention, and supervision claims fell within the scope of the TWCA because

“[p]laintiff’s alleged injuries both arose out of his employment and occurred during the course of

his employment.” No. 2:09-cv-02776-JPM-dkv, 2010 WL 5093362, at *5 (W.D. Tenn. Dec. 8,

2010). And in Werlein v. Brink’s Home Sec., Inc., a case upon which FW relies heavily, the district

court merely concluded, without analysis, that plaintiff’s “negligent retention claim is barred by

the [TWCA].” No. 3:04-0911, 2005 WL 3417308, at *9 (M.D. Tenn. Dec. 13, 2005). In support

of this conclusion, however, Werlein cited the Tennessee Supreme Court’s decision in Anderson

v. Save-A-Lot, Ltd., 989 S.W.2d 277, 279–80 (Tenn. 1999), which found that “[t]here is no dispute

in this case that the alleged injury occurred in the course of [plaintiff’s] employment with

[defendant].” See Werlein, 2005 WL 3417308, at *9. Unlike in Nettles, Werlein, and Anderson,

the Complaint in this case plausibly alleges that the TWCA does not apply. 10




10
  FW also cites Donnell, 2005 WL 3071784, which did not make an explicit finding about whether
the TWCA applied and instead declined to exercise supplemental jurisdiction over plaintiff’s
negligent supervision and negligent retention claims.
                                                 15

     Case 3:20-cv-00420 Document 43 Filed 03/26/21 Page 15 of 18 PageID #: 1067
          Because FW’s motion rests solely on its TWCA argument, the Court need not decide at

this time whether Rositano plausibly alleged the elements of a negligent retention and negligent

supervision claim. See Catholic Bishop for Diocese of Memphis, 306 S.W.3d at 717 (“A plaintiff

in Tennessee may recover for negligent hiring, supervision or retention of an employee if he

establishes, in addition to the elements of a negligence claim, that the employer had knowledge of

the employee’s unfitness for the job.”). Accordingly, FW’s motion to dismiss Count XII will be

denied.

          F.     Removal of Punitive Damage Caps (Count XIII)

          Assuming a jury awards Rositano punitive damages after she “proves by clear and

convincing evidence that [FW or Hoehn] . . . acted maliciously, intentionally, fraudulently or

recklessly,” Tenn. Code Ann. § 29-39-104(a)(1), she requests in Count XIII for the Court to

remove the limit on punitive damages set forth in Tenn. Code Ann. § 29-39-104(a)(5). 11 (Compl.

¶¶ 482–492). FW now moves to dismiss this claim, arguing that none of the statutory exceptions

for removing the limit on punitive damages applies here.

          Without deciding whether Rositano could be entitled to punitive damages, the Court must

deny FW’s motion to dismiss Count XIII for one simple reason: the Sixth Circuit already held

“that the statutory cap on punitive damages set forth in [Tenn. Code Ann.] § 29-39-104 violates

the Tennessee Constitution” and “is unenforceable to the extent that it purports to cap punitive

damage awards.” Lindenberg v. Jackson Nat’l Life Ins. Co., 912 F.3d 348, 366, 370 (6th Cir.

2018). Thus, to avoid enforcing a statute deemed unconstitutional by binding Sixth Circuit

precedent, the Court finds that the most appropriate procedure here is to deny FW’s motion and to



11
   Tenn. Code Ann. § 29-39-104(a)(5) provides that, with limited exceptions, punitive damages
are capped at the greater of either double “the total amount of compensatory damages awarded”
or $500,000.
                                                16

     Case 3:20-cv-00420 Document 43 Filed 03/26/21 Page 16 of 18 PageID #: 1068
dismiss Count XIII sua sponte as moot. Any potential jury award of punitive damages will be

constrained by applicable constitutional limitations, see State Farm Mut. Auto. Inc. Co. v.

Campbell, 538 U.S. 408 (2003), but it cannot be limited by the unconstitutional damages cap in

Tenn. Code Ann. § 29-39-104(a)(5).

       G.      Breach of Contract (Count XIV)

       FW also moves to dismiss Rositano’s breach of contract claim, which is based solely on

the following allegations:

       On April 15, 2019, Hoehn promised Rositano that he would purchase her an Apple
       Watch if she was still working for the company in sixty days. Hoehn had an
       employee, Cody Hazelwood, add it to Hoehn and Rositano’s calendar. On June 18,
       2019[,] [a]fter Rositano was still employed after sixty days, Hoehn did attempt to
       buy her an Apple Watch, which Rositano declined, stating, that [what] she really
       needed was a laptop for work and did not want a personal gift from Hoehn.
       Accordingly, at 5:01 pm that day, she sent Hoehn a link she received from Cody
       Hazelwood, showing a good deal on a 2015 model of a MacBook.

       The price was $700, to which Hoehn replied, “Hm. Not bad.”

       Rositano was never given an Apple Watch, and in fact was led to believe that she
       was going to instead receive a work laptop, a refurbished MacBook, that would
       allow her to help the company remotely.

       Rositano never received this MacBook.

(Compl. ¶¶ 250–51; 499–500 (citations omitted)). As a result, Rositano claims that FW (through

its agent, Hoehn) breached the “contract” by not purchasing a MacBook for her. (Id. ¶¶ 494–500).

       There is no doubt that Rositano waived performance of the original contract’s terms (to the

extent a contract even existed) when she declined the Apple Watch. But parties may modify

contractual terms without disturbing the general purpose and effect of their contract if there is an

express or implied agreement to that modification. See Lancaster v. Ferrell Paving, Inc., 397

S.W.3d 606, 611–12 (Tenn. Ct. App. 2011) (citations and internal quotation marks omitted). Here,

because the Court is analyzing Rositano’s breach of contract claim on a motion to dismiss, the


                                                17

  Case 3:20-cv-00420 Document 43 Filed 03/26/21 Page 17 of 18 PageID #: 1069
Court must accept as true the allegation that Hoehn “led [Rositano] to believe that she was going

to instead receive a work laptop.” (Compl. ¶ 498). And this allegation, accepted as true, supports

an inference that Hoehn may have agreed to modify the alleged contract on FW’s behalf.

       To be sure, FW may ultimately prevail on this issue on summary judgment or at trial (where

it will have the benefit of discovery and a more substantial factual record) by showing that it did

not modify or enter into a contract to buy Rositano a work laptop. But taking the allegations in the

Complaint as true, and drawing all reasonable inferences in Rositano’s favor, the Court finds that

the Complaint adequately alleges a breach of contract claim. Accordingly, FW’s motion to dismiss

Count XIV will be denied.

IV.    CONCLUSION

       For the foregoing reasons, FW’s Partial Motion to Dismiss Second Amended Complaint

(Doc. No. 34) will be granted as to Count VII, granted in part as to Count X, and denied as to

Counts IV, VIII, XII, XIII, and XIV. Rositano’s claims for constructive discharge, statutory wage

violation, and “removal of punitive damage caps” will be dismissed.

       An appropriate order will enter.




                                              ____________________________________
                                              WAVERLY D. CRENSHAW, JR.
                                              CHIEF UNITED STATES DISTRICT JUDGE




                                                18

  Case 3:20-cv-00420 Document 43 Filed 03/26/21 Page 18 of 18 PageID #: 1070
